 1
 2
 3
 4                            UNITED STATES DISTRICT COURT
 5                                    DISTRICT OF NEVADA
 6
     LASHAWN EZELL, et al.,
 7                                                       Case No. 2:21-cv-00474-APG-NJK
            Plaintiffs,
 8                                                                    ORDER
     v.
 9                                                                 [Docket No. 1]
     JAMES CASSIDY, et al.,
10
            Defendants.
11
12         Pending before the Court is the parties’ motion for a Court order directing third-party
13 witness Davion Allen to show cause why he should not be held in contempt for failing to comply
14 with a deposition subpoena. Docket No. 1. Mr. Allen has now filed a response stating that he has
15 agreed to appear for the requested deposition. Docket No. 13.
16         Accordingly, the parties’ motion for a Court order directing Mr. Allen to show cause why
17 he should not be held in contempt for failing to comply with a deposition subpoena, Docket No.
18 1, is hereby DENIED as moot. The Clerk’s Office is INSTRUCTED to administratively close
19 this matter.
20         Dated: May 18, 2021
21                                                            ______________________________
                                                              Nancy J. Koppe
22                                                            United States Magistrate Judge
23
24
25
26
27
28

                                                  1
